Citation Nr: 1634077	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  14-31 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a compensable rating for scar on the left buttocks.

2.  Whether new and material evidence has been received to reopen the previously denied claim for entitlement to service connection for ankylosing spondylosis.

3.  Whether new and material evidence has been received to reopen the previously denied claim for entitlement to service connection for degenerative joint disease of the left hip.

4.  Whether new and material evidence has been received to reopen the previously denied claim for entitlement to service connection for glaucoma of the right eye. 


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION


The Veteran served on active duty in the Navy from October 1945 to July 1946.

These matters come before the Board of Veterans' Appeals (the Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In May 2016, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a compensable rating for a scar on the let buttocks is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2002 rating decision, the RO denied the Veteran's claims for entitlement to service connection for ankylosing spondylitis, degenerative joint disease of the left hip and glaucoma of the right eye finding no evidence of a treatment during service or that the conditions were incurred or aggravated by service.  The Veteran did not appeal.

2.  The evidence received since the prior final denials of service connection for service connection for ankylosing spondylitis, degenerative joint disease of the left hip and glaucoma of the right eye does not does not relate to an unestablished fact necessary to substantiate the claims.  


CONCLUSIONS OF LAW

1.  The August 2002 rating decision is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.110 (2015).

2.  New and material evidence has not been received to reopen the claims of entitlement to service connection for ankylosing spondylitis, degenerative joint disease of the left hip and glaucoma of the right eye.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Board finds that the VA has satisfied its duties under the VCAA.  Specifically, a letter was sent to the Veteran in June 2011 which detailed the claims process and advised the Veteran of the evidence and information needed to substantiate his claims.  In the letter, the Veteran was informed of both the need for new and material evidence to reopen his previously denied claims, and the criteria for establishing the underlying claim for service connection with regard to those matters which had been previously denied.  See VAOPGCPREC 6-2014 (Nov. 21, 2014).  The letter further informed the Veteran of his obligations to provide necessary information to assist in his claims and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  The letter also informed the Veteran of VA's practices in assigning disability evaluations and effective dates.  

In regard to the duty to assist, the Board observes that with respect to a previously denied claim, until a claim is reopened, VA does not have a duty to provide a medical examination or obtain a medical opinion.  See 38 C.F.R. § 3.159(c)(1).  The United States Court of Appeals for Veterans (Court) has firmly held VA's duty to assist, to include providing an adequate examination, does not attach until new and material evidence sufficient to reopen the claim has been submitted.  See Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1342-43 (Fed. Cir. 2003); see also Woehlaert v. Nicholson, supra.  Here, as will be discussed further below, the Veteran has not submitted new and material evidence to reopen his claim and therefore is not entitled to a VA examination.

Also, the Board notes that the Veteran stated he had approximately 8 years of Merchant Marine service after his time in the Navy and on his August 2014 VA Form 9 indicated "Disease and injury suffered in Merchant Marines from 1951-1958 not included in report."  On January 19, 1988, in response to Section 401 of PL 95-202, the Secretary of the Air Force approved service aboard certain merchant or public vessels in oceangoing or foreign waters as active duty in World War II (WWII).  Service of American Merchant Marines in Oceangoing Service during the period from December 7, 1941 to August 15, 1945 is considered active duty for VA benefits purposes.  38 C.F.R. § 3.7(x)(15); see also M21-1, Part III, Subpart iii, Chapter 2, Section F.  Also, United States Merchant Seaman who served on Blockships in support of Operation Mulberry are considered Veterans with active service for VA purposes.  38 C.F.R. § 3.7(x)(14)(2015).  The time period which the Veteran states he served in the Merchant Marines does not fall into either of the above listed categories.  Therefore, the Board finds that any injury incurred during that time was not during an active service period.  Service connection is limited to injuries incurred in active service.  See 38 C.F.R. § 3.303(a)(2015).  As such, the Board finds that any records associated with the Veteran's Merchant Marine service are not relevant and that it would be fruitless to attempt to obtain such records.   

Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 
38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.

II.  Application to Reopen Based on New and Material Evidence

The Veteran contends that his previously denied claims for entitlement to service connection for ankylosing spondylosis, degenerative joint disease of the left hip and glaucoma of the right eye should be reopened.  Specifically, he contends he has submitted new and material evidence by way of lay statements which indicate a connection between the surgery he underwent for his left hip and the subsequent development of his disabilities.  

The Board finds that the Veteran has not submitted new and material evidence to warrant reopening his previously denied claims for service connection.  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The credibility of this evidence must be presumed, albeit just for the limited purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In an August 2002 rating decision, the RO denied the claims for entitlement to service connection for ankylosing spondylitis, degenerative joint disease of the left hip and glaucoma of the right eye.  The RO found that: (1) there was no record of the Veteran being treated in service for ankylosing spondylitis; (2) there was no evidence of the degenerative joint disease of the hip being caused by the service-connected gluteal injury; and (3) there was no record of the Veteran being treated in service for a right eye condition and no evidence of a relationship to military service.  The Veteran was notified of his appellate rights.  A notice of disagreement was not received within the subsequent one-year period, nor was any new and material evidence received during that time period.  Therefore, the August 2002 rating decision became final.

Since the previous denial, the Veteran has submitted statements which indicate that he suffered from ankylosis spondylosis and degenerative joint disease of the left hip as a result of air conditioning being used in the operating room while he was being treated for his service-connected left hip laceration.  See June 2011 VA Form 21-4138; Board Hearing Transcript, pp.7-8.  A new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of the new claim; however, if new and material evidence is submitted supporting the new theory of causation, the claim must be reopened.  See Boggs v. Peake, 520 F.3d 1330 (2008).  The Veteran did not submit any competent evidence in support of this new theory.  Therefore, the Board finds that although the evidence is new, it is not material.

The Veteran also submitted a statement which indicates that he has a familial history of diabetes and related eye problems.  However, the Veteran himself did not explain how his familial history of diabetes and eye problems related to his service connection claim.  He is not service connected for diabetes and therefore would not be eligible for service connection for any residuals of the disease, including glaucoma problems.  Again, as this statement is new, it is not material as it does not relate to an unestablished fact necessary to substantiate the claim.

In sum, the evidence received since the August 2002 rating decision does not offer any new, probative information pertaining to the Veteran's claims, namely competent evidence linking his disabilities to his service.  Accordingly, the Board concludes that new and material evidence has not been presented, and the defects that existed at the time of the August 2002 rating decision have not been cured.  Therefore, the claims may not be reopened.


ORDER

As no new and material evidence has been submitted to reopen the claim for service connection for ankylosing spondylosis, the claim to reopen is denied.

As no new and material evidence has been submitted to reopen the claim for service connection for degenerative joint disease of the left hip, the claim to reopen is denied.

As no new and material evidence has been submitted to reopen the claim for service connection for glaucoma of the right eye, the claim to reopen is denied.


REMAND

The Veteran contends that the scar on his left buttocks warrants a compensable rating.  In June 2011, the RO requested that the Veteran be scheduled for a VA examination to determine the severity of his scar.  Further records indicate the Veteran failed to report for the examination.  It is unclear as to whether the Veteran was properly notified about the VA examination.  Therefore, the Board finds that a remand is necessary to afford the Veteran another opportunity to attend a VA examination.  Efforts should be made to verify the Veteran's current mailing address and notification of the scheduled VA examination appointment is to be documented in the Veteran's electronic claims folder.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Verify the Veteran's current mailing address and then schedule the Veteran for a VA examination to determine the current severity of his service-connected scar on left buttocks.  A copy of the letter notifying the Veteran of the scheduled appointment should be associated with the electronic claims folder.  The electronic claims folder, including a copy of this remand, must be made available to the examiner for review prior to the examination.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should provide complete findings regarding the current severity of any scars on the left buttocks.  The examiner should describe the size of any scars and should state whether they are unstable or painful.  The examiner should describe any limitation of function caused left buttock scar.

2.  Thereafter, readjudicate the claim.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran.  After he has had an adequate opportunity to respond, return the case to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


